Citation Nr: 1434125	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  06-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, son


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968 and from September 1988 to March 1989.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for chloracne.  

The Veteran and his son provided testimony during a hearing before the Board in July 2009 and August 2013.  Transcripts of each hearing are of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claim was remanded most recently in January 2014 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2014 remand, the Board requested that a VA opinion be obtained regarding the etiology of the Veteran's currently diagnosed skin disabilities.  In the examination report, the examiner specifically noted an April 2012 VA treatment record which is not currently of record.  Upon further review of the claims file, the Board found a significant gap of VA treatment records from September 2009 to December 2012.  The files do include statements from the Veteran, in which he reports receiving regular treatment from the Stockton VA Clinic and the Palo Alto VA Medical Center (VAMC).  As such, it appears that there are outstanding VA treatment records relevant to this claim.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created between September 2009 and December 2012 and since April 2013, and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  After completion of this requested development, the AOJ should review the record in light of the new evidence obtained and determine whether additional development is necessary, including obtaining an addendum to the latest VA opinion in light of newly obtained evidence.  If so, such development must be completed. 

3.  Readjudicate the issue on appeal.  If the remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



